Citation Nr: 1117745	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 RO rating decision that denied service connection for a left knee disability and for a low back disability.  The Veteran provided testimony at a personal hearing at the RO in May 2003.  

In a June 2004 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Board remanded the issue of entitlement to service connection for a left knee disability for further development.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2005, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to service connection for a low back disability, be vacated and remanded.  A September 2005 Court Order granted the motion.  

In March 2006, the Board remanded the issue of entitlement to service connection for a low back disability for further development and deferred the issue of entitlement to service connection for a left knee disability.  In October 2007, the Veteran testified at a Travel Board hearing at the RO.  

In an April 2008 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for a left knee disability and for a low back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court, in pertinent part, vacated and remanded the Board's April 2008 decision as to the issues of entitlement to service connection for a left knee disability and for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the March 2010 Court Memorandum Decision.  

The Board observes that pursuant to the March 2010 Memorandum Decision, the Court noted that the VA Secretary conceded that the Court should remand the Veteran's claims for entitlement to service connection for a left knee disability and for a low back disability so that the Board could make findings as to the competency and credibility of the appellant's statements for the purposes of establishing an in-service injury.  The Court also reported that the VA Secretary conceded that if upon further review, the Board found that the Veteran's statements were credible and supported a finding that he suffered from an in-service parachuting injury (as he claimed), the Board should address whether a medical examination was necessary to provide a nexus opinion regarding whether the in-service injury could be related to his current disabilities.  The Court indicated that it agreed with the VA Secretary that the Board erred in its treatment of the Veteran's lay testimony.  

The Court specifically indicated that, on remand, the Board was required to make findings as to the competency and credibility of the Veteran's lay evidence and to weigh that evidence against the other evidence in making its determination regarding the existence of service connection.  That Court noted that if the Board found that the Veteran's lay evidence was credible, it must decide whether to provide a medical nexus examination in order to determine whether any in-service injury could be related to the Veteran's current disabilities.  

The Veteran contends that he has a left knee disability and a low back disability that are related to service.  He specifically alleges that he sustained repeated trauma to his left knee and low back as a result of his parachute jumps during service.  He has reported that he participated in approximately twenty-three jumps during service.  He has also alleged that he injured both his left knee and low back when a platform on which he was standing broke and he was slammed against an airplane.  The Veteran further reports that he slipped and fell during service and injured his back.  The Veteran indicates that he has suffered continued left knee pain and low back since his period of service.  He has also submitted lay statements in support of his claims that essentially discuss observing the Veteran with left knee and low back problems shortly after he returned from service.  

The Board observes that the Veteran is competent to report left knee and low back injuries during service, left knee and low back symptoms in service, continuous left knee and low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes that there are opinions of record addressing the etiology of the Veteran's claimed left knee and low back disabilities.  

The Veteran was most recently afforded a VA orthopedic examination in November 2006.  The examiner noted that the Veteran's claims file was reviewed.  The examiner reviewed the Veteran's medical history in some detail.  The diagnosis was post-traumatic degenerative joint disease of the left knee, status post arthroscopic debridement with residuals.  The examiner indicated that he could document no left knee injuries during the Veteran's military service, that no left knee injuries were mentioned on the Veteran's separation examination, and that nothing was really mentioned until around the time of the Veteran's surgery in 2001.  The examiner commented that in the absence of better documentation, he could not state that the Veteran's present left knee problem was related to anything in service without resorting to unfounded speculation.  

Additionally, a May 2006 VA spine examination report most recently addressed the Veteran's claim for service connection for a low back disability.  It was noted that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbosacral spine, status post fusion times two, with residuals.  The examiner reported that the Veteran had two low back episodes in service with no evidence of chronicity.  The examiner stated that there was no mention of problems either recurring or a chronic problem on the Veteran's separation examination in 1976.  It was noted that there was no further documentation of further low back problems by a physician until 1987.  The examiner commented that in the absence of better documentation, he could not connect the Veteran's low back problem in the service with his present problem without resorting to unfounded speculation.  

The Board observes that the opinions provided pursuant to the November 2006 VA orthopedic examination report and the May 2006 VA spine examination report, respectively, did not specifically address the Veteran's reports of left knee and low back injuries during service and continuing left knee and low back pain since service.  As discussed above, the Veteran has provided competent testimony regarding the incurrence of left knee and low back injuries, and as to the continuation of such symptoms after his separation from service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that because the Veteran is not competent, however, to relate his in-service symptoms to any currently diagnosed left knee and low back disabilities, and any such relationships remain unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board remands this matter for another VA examination, to obtain responsive etiological opinions, following a review of the entire claims folder, as to the Veteran's claims for service connection for a left knee disability and for a low back disability.  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee and low back problems since December 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since December 2007 should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed left knee disability and low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left knee disabilities and low back disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed left knee disabilities and low back disabilities are etiologically related to his period of service.  In this regard, the examiner should consider the Veteran's statements regarding his claimed left knee and low back injuries in service and his statements of continuous symptoms of left knee and low back problems after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

3.  Thereafter, review the Veteran's claims for entitlement to service connection for a left knee disability and for a low back disability.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


